Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128227                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  MARIE WATT, Personal Representative                                                                  Stephen J. Markman,
  of the Estate of JOHN WATT, Deceased,                                                                               Justices
                 Plaintiff-Appellant,
  v        	                                                         SC: 128227
                                                                     COA: 245910
                                                                     Oakland CC: 02-038082-NH
  CHARLES HETH, D.O., and PREFERRED

  FAMILY MEDICINE, P.C., f/k/a 

  WASHINGTON SQUARE CLINIC, P.C., 

           Defendants-Appellees.
  _________________________________________/

               On order of the Court, the application for leave to appeal the February 3,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2005
                 _________________________________________
       l0919                                                                 Clerk